George Rose Smith, Justice, concurring. This court is perhaps the only one in the United States which refuses to allow a plaintiff compensation for the loss of the use of a vehicle negligently damaged by a wrongdoer. See Casenote, 7 Ark. L. Rev. 397 (1953). Our rule is demonstrably unjust, especially when, as here, the plaintiff customarily uses the vehicle in his business. Such an award is essential if the injured person is to be made whole. Hence instead of merely saying, as the majority do, that there is some merit in the appellant’s position, I would give notice that we intend to re-examine our rule in the future. That has been our practice in similar situations in the past. Clubb v. State, 230 Ark. 688, 326 S.W. 2d 816 (1959); Robinsin v. Means, 192 Ark. 816, 95 S.W. 2d 98 (1936). Although the rule in question is not one of property, in the sense that a wrongdoer relies upon it in deciding to have a collision, it would nevertheless be fair to give notice of a possible change in the rule, so that casualty insurance companies may take that possibility into account in fixing their premiums. Brown, J., joins in this concurring opinion.